 

CORNERSTONE HEALTHCARE PARTNERS LLC

 

a Delaware limited liability company

 

OPERATING AGREEMENT

 

June 11, 2012

 

 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 1     Article II FORMATION OF THE COMPANY 4 2.01 Formation
4 2.02 Name 4 2.03 Registered Office and Registered Agent 4 2.04 Foreign
Qualification 5 2.05 Term 5 2.06 Purposes 5 2.07 No State Law Partnership 5 2.08
Partnership Classification 5       Article III MEMBERS 5 3.01 Initial Members 5
3.02 Membership Units & Member Voting Rights 5 3.03 Certificates of Units 5 3.04
Additional Members 6 3.05 Liability of Members 6 3.06 Indemnification 6 3.07
Representations and Warranties 6 3.08 Withdrawal 7 3.09 Loans by or to Members 7
3.10 No Exclusive Duty to Company 7       Article IV CAPITAL CONTRIBUTIONS 7
4.01 Initial Capital Contributions 7 4.02 Additional Capital Contributions 7
4.03 Failure to Pay Capital Contributions 7 4.04 Interest on Capital
Contributions 8 4.05 Limitation on Member’s Deficit Make-Up 8 4.06 Capital
Accounts. 8       Article V ALLOCATIONS 9 5.01 Profits and Losses 9 5.02
Limitations on Losses and Profit Chargeback. 9 5.03 Qualified Income Offset. 9
5.04 Nonrecourse Deductions; Minimum Gain; Minimum Gain Chargeback. 10 5.05
Nonrecourse Debt of the Company Where a Member Bears the Economic Risk of Loss.
10 5.06 Tax Allocations:  Code Section 704(c). 11 5.07 Other Allocation Rules.
11 5.08 Construction. 12       Article VI DISTRIBUTIONS 12 6.01 Distributions 12

 

 

 

 

6.02 Amounts Withheld 12 6.03 Limitation on Distributions 12       Article VII
MEETING OF MEMBERS 13 7.01 Annual Meeting 13 7.02 Special Meetings 13 7.03 Place
of Meetings 13 7.04 Notice of Meetings 13 7.05 Meeting of All Members 13 7.06
Record Date 13 7.07 Quorum 13 7.08 Manner of Acting 14 7.09 Proxies 14 7.10
Action by Members Without a Meeting 14 7.11 Waiver of Notice 14       Article
VIII RIGHTS DUTIES AND POWERS OF MANAGER 14 8.01 Management. 14 8.02 Number,
Tenure, and Qualifications 15 8.03 Limitations on Powers of Manager 15 8.04
Liability for Certain Acts 16 8.05 No Exclusive Duty to Company 16 8.06
Delegation of Authority 16 8.07 Bank Accounts 17 8.08 Indemnity of the Manager,
Employees, and Other Agents 17 8.09 Resignation 17 8.10 Removal 17 8.11
Vacancies 17 8.12 Compensation of the Manager 17 8.13 Contracting with
Affiliates 18       Article IX TRANSFER OF MEMBER’S UNITS AND DISASSOCIATION 18
9.01 Assignment and Transfer. 18 9.02 Disassociation 18 9.03 Restraining Order
19       Article X DISSOLUTION AND LIQUIDATION 19 10.01 Dissolution 19 10.02
Liquidation 19 10.03 Compliance With Timing Requirements of Regulations 20      
Article XI BOOKS, REPORTS, ACCOUNTING, AND TAX ELECTIONS 20 11.01 Books and
Records 20 11.02 Fiscal Year and Method of Accounting 21 11.03 Reports and
Statements. 21 11.04 Tax Elections. 21 11.05 Tax Matters Partner 22

 

ii

 

 

Article XII MISCELLANEOUS 22 12.01 Amendments 22 12.02 Bank Accounts 22 12.03
Binding Effect 22 12.04 Rules of Construction 22 12.05 Parties Entered Agreement
Voluntarily 22 12.06 Choice of Law and Severability 22 12.07 Counterparts 22
12.08 Entire Agreement 23 12.09 Last Day for Performance Other Than a Business
Day 23 12.10 Notices 23 12.11 Title to Property; No Partition 23 12.12
Resolutions of Disputes 23 12.13 Creditors 23 12.14 Execution of Additional
Instruments 23 12.15 Waivers 23 12.16 Rights and Remedies Cumulative 24

 

iii

 

 

CORNERSTONE HEALTHCARE PARTNERS LLC

 

OPERATING AGREEMENT

 

THIS OPERATING AGREEMENT (this “Agreement”) is effective as of June 11, 2012,
and is executed by the undersigned parties (each individually, a “Member” and
collectively, the “Members”).

 

WITNESSETH:

 

WHEREAS, the Members have formed a limited liability company known as
CORNERSTONE HEALTHCARE PARTNERS LLC (the “Company”), by filing a Certificate of
Formation (the “Certificate”) pursuant to the Delaware Limited Liability Company
Act (the “Act”); and

 

WHEREAS, the parties hereto desire to set forth in full all of the terms and
conditions of their agreements and respective rights and obligations in this
Operating Agreement (hereinafter, the “Agreement”);

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
respective meanings set forth below:

 

1.01         “Act” means the Delaware Limited Liability Company Act, Title 6,
Chapter 18 of the Delaware Code and any successor provisions or acts thereto.

 

1.02         “Affiliate” means any of the following Persons or Entities: (a) any
Person directly or indirectly controlling, controlled by, or under common
control with the Person in question; (b) any Person owning any interest in the
Person in question; (c) any officer, director, employee, or partner of the
Person in question; and (d) if the Person in question or any partner of the
Person in question is an officer, director, or partner, any company for which
such Person in question or any partner of the Person acts in any such capacity.

 

1.03         “Agreement” means this Operating Agreement and any amendments
hereto.

 

1.04         “Business Day” means a day other than a Saturday, a Sunday, or a
legal holiday on which federally chartered banks are generally closed for
business.

 

1.05         “Capital Account” means the separate account maintained for each
Member pursuant to Section 4.06 hereof.

 

 

 

 

1.06         “Capital Contribution” means any contribution to the capital of the
Company in cash or property by a Member whenever made.

 

1.07         “Code” means the Internal Revenue Code of 1986, and any successor
provisions or codes thereto.

 

1.08         “Company” means CORNERSTONE HEALTHCARE PARTNERS LLC, a Delaware
limited liability company.

 

1.09         “Depreciation” means, for each taxable year or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Value as the federal income
tax depreciation, amortization, or other cost recovery deduction for such year
or other period bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization or other cost recovery
deduction for such year or other period is zero, Depreciation shall be
determined with reference to such beginning Value using any reasonable method
selected by the Manager.

 

1.10         “Economic Interest” means the share of a Member or of an Economic
Interest Owner in one or more of Profits, Losses, and distributions of the
Company’s assets pursuant to this Agreement and/or the Act, but it shall not
include any right to participate in the management or affairs of the Company,
including the right to vote on, consent to, or otherwise participate in any
decision of the Members or the Manager.

 

1.11         “Economic Interest Owner” means the owner of an Economic Interest
who is not a Member.

 

1.12         “Entity” means any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association, foreign trust or foreign business organization.

 

1.13         “Majority” means greater than fifty percent (50%).

 

1.14         “Manager” or “Managers” means each Manager of the Company chosen as
provided in Article VIII hereof.

 

1.15         “Member” shall mean each of the parties who executes this Agreement
or a counterpart hereof and owns one or more Units, and each of the parties who
may hereafter become a Member of the Company according to the terms of this
Agreement.

 

1.16          “Membership Interest” means a Member’s entire interest in the
Company including the Member’s Economic Interest and, if applicable, the right
to participate in the management of the business and affairs of the Company
(including the right to vote on, consent to, or otherwise participate in any
decision or action of or by the Members granted pursuant to this Agreement
and/or the Act).

 

2

 

 

1.17         “Net Cash from Operations” means the gross cash proceeds from
Company operations less the portion thereof used to pay or establish reserves
for all Operating Expenses, all as determined by the Manager. “Net Cash from
Operations” shall not be reduced by depreciation, amortization of intangible
assets, cost recovery deductions, or similar allowances, but shall be increased
by any reductions of reserves previously established.

 

1.18         “Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such “Person”
where the context so permits.

 

1.19         “Operating Expenses” shall mean the Company’s expenses (including
compensation of the Manager), debt payments, and costs of capital improvements,
replacements, and contingencies.

 

1.20         “Profits and Losses” means, for each taxable year or other period,
an amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be added to such taxable income or loss;

 

(b)          Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations, and not otherwise
taken into account in computing Profits or Losses pursuant to this definition,
shall be subtracted from such taxable income or loss;

 

(c)          Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Value;

 

(d)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year or other period
hereof; and

 

(e)          Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Article V of this Agreement shall not
be taken into account in computing Profits or Losses.

 

1.21          “Transfer” means, with respect to a Unit, to sell, give, assign,
bequeath, pledge or otherwise encumber, divest, dispose of, or transfer
ownership or control of all, any part of, or any interest in the Unit, whether
voluntarily or involuntarily; provided, however, that the term “Transfer” does
not include a pledge of the Units to a financial institution solely as security
for indebtedness; provided, further, that in the case of such a pledge of a Unit
to a financial institution, the term “Transfer” includes any action (including,
without limitation, an action in foreclosure) that is taken by the secured party
in order to transfer any interest in the Unit from the pledgor in connection
with the enforcement of the security interest in the Unit after an event of
default under the security agreement.

 

3

 

 

1.22         “Treasury Regulations” means the regulations promulgated under the
Code, as such regulations may be amended from time to time. All references
herein to specific sections of the Treasury Regulations shall be deemed also to
refer to any corresponding provisions of succeeding Treasury Regulations, and
any references to Temporary Regulations shall be deemed also to refer to any
corresponding provisions of final Treasury Regulations.

 

1.23         “Units” means one or more Units authorized and issued by the
Company, representing an ownership interest in the Company and rights as
specifically described in this Agreement.

 

1.24         “Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:

 

(a)          The initial Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Members;

 

(b)          The Values of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Members as of the
following times: (1) the acquisition of any additional interest in the Company
by any new or existing Member in exchange for more than a de minimis capital
contribution; (2) the distribution by the Company to a Member of more than a de
minimis amount of Company property, unless all Members receive simultaneous
distributions of undivided interests in the distributed property in proportion
to their interests in the Company; and (3) the termination of the Company for
federal income tax purposes pursuant to Code Section 708(b)(1)(B); and

 

(c)          If the Value of an asset has been determined or adjusted pursuant
to (a) or (b) above, such Value shall thereafter be adjusted by the Depreciation
taken into account with respect to such asset for purposes of computing Profits
and Losses.

 

Article II
FORMATION OF THE COMPANY

 

2.01         Formation. The Company was organized as a Delaware limited
liability company by filing the Certificate with the Delaware Secretary of State
on June 11, 2012 in accordance with and pursuant to the Act.

 

2.02         Name. The name of the Company is CORNERSTONE HEALTHCARE PARTNERS
LLC.

 

2.03         Registered Office and Registered Agent. The name of the initial
registered agent and the address of the initial registered office of the Company
are set forth in the Certificate. The registered office and registered agent may
be changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent with the Delaware Secretary of State
pursuant to the Act. The Company may locate its principal place of business at
such place or places as it shall deem desirable. The location of its principal
place of business may or may not be the same as the registered office and may or
may not be in the State of Delaware.

 

4

 

 

2.04         Foreign Qualification. Prior to the Company’s conducting business
in any jurisdiction other than Delaware, the Manager shall cause the Company to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Manager, with all requirements necessary to qualify
the Company as a foreign limited liability company in that jurisdiction. Each
Member shall execute, acknowledge, swear to, and deliver all certificates and
other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue, and terminate the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.

 

2.05         Term. The Company’s term shall continue until terminated by
operation of law or by some provision of this Agreement.

 

2.06         Purposes. The Company may engage in any lawful business permitted
by the Act or the laws of any jurisdiction in which the Company may do business.

 

2.07         No State Law Partnership. The Members intend that the Company be
operated in a manner consistent with its treatment as a partnership for federal
and state income tax purposes, but shall not be operated or treated as a
“partnership” for any other purpose, including, but not limited to, Section 303
of the Federal Bankruptcy Code.

 

2.08         Partnership Classification. The Members hereby agree that the
Company shall not be operated as an “association” taxed as a corporation under
the Code and that no election shall be made under the Treasury Regulations by
the Members, the Manager, or any officer to treat the Company as an
“association” taxable as a corporation without the prior unanimous written
consent of the Members.

 

Article III
MEMBERS

 

3.01         Initial Members. The names and business addresses of the initial
Members of the Company and the number of Units to be issued to each such Member
are set forth on Exhibit A attached hereto.

 

3.02         Membership Units & Member Voting Rights. The Company is authorized
to issue one (1) class of Units. Each outstanding Unit shall be entitled to one
vote upon each matter submitted to a vote at a meeting of the Members. Except as
otherwise required by this Agreement or by the Act, a matter submitted to a vote
of the Members shall be deemed approved if Members holding a Majority of the
outstanding Units vote in favor of the matter.

 

3.03         Certificates of Units. Certificates representing ownership of the
Units may be executed and delivered by the Manager or other designated officer
of the Company on behalf of the Company and the form of any such certificates
shall be as determined by the Members. Notwithstanding the foregoing, if
certificates are executed and delivered by the Company, such certificates shall
be in the name of the Company and shall set forth the name of the Member and the
number of Units owned or held by each such Member. All certificates shall be
consecutively numbered or otherwise identified. All certificates for the Units,
whenever and to whomever issued, shall be endorsed on the reverse thereof with a
legend reading substantially as follows:

 

5

 

 

“ANY SALE, ASSIGNMENT, TRANSFER, PLEDGE, OR ANY OTHER DISPOSITION OF THE
MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY, AND SUBJECT
TO, THE TERMS AND PROVISIONS OF AN OPERATING AGREEMENT, DATED AS OF JUNE 11,
2012. A COPY OF SUCH AGREEMENT AND OF ALL AMENDMENTS OR SUPPLEMENTS THERETO IS
ON FILE IN THE PRINCIPAL OFFICE OF THE COMPANY. BY ACCEPTANCE OF THIS
CERTIFICATE THE HOLDER HEREOF AGREES TO BE BOUND BY THE TERMS OF SAID AGREEMENT
AND ALL AMENDMENTS OR SUPPLEMENTS THERETO.”

 

3.04        Additional Members. The Company may not issue additional Units, or
admit any other Person as an additional Member, without the consent of all of
the Members. No Person shall be admitted as a Member of the Company until such
Person has agreed in writing to become bound by and a party to this Agreement.
No new Member shall be entitled to any retroactive allocation of Profits or
Losses. The Manager may, at its option, at the time a Member is admitted, close
the Company books (as though the Company’s taxable year had ended) or make pro
rata allocations of Profits and Losses to a new Member for that portion of the
Company’s taxable year in which a Member was admitted in accordance with the
provisions of Code Section 706(d) and the Treasury Regulations promulgated
thereunder.

 

3.05        Liability of Members. No Member shall be personally liable for any
debt, obligation or liability of the Company. The failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under this Agreement or the Act shall
not be grounds for imposing personal liability on the Members or Manager for
liabilities of the Company.

 

3.06        Indemnification. The Company shall indemnify the Members for all
costs, losses, liabilities, and damages paid or accrued by such Member in
connection with the business of the Company to the fullest extent provided or
allowed by the Act.

 

3.07        Representations and Warranties. Each Member hereby represents and
warrants to the Company and to each other Member that: (a) the Member is
acquiring the Member’s interest in the Company for the Member’s own account as
an investment; (b) the Member acknowledges that the interests have not been
registered under the Securities Act of 1933 or any state securities laws, and
may not be resold or transferred by the Member without appropriate registration
or the availability of an exemption from such requirements; and (c) the Member
agrees to the terms of the Agreement and to perform the Member’s obligations
hereunder.

 

6

 

 

3.08         Withdrawal. Except as otherwise provided in this Agreement, no
Member shall be entitled to (a) voluntarily withdraw from the Company,
(b) withdraw any part of his or her Capital Contribution from the Company,
(c) demand return of his or her Capital Contribution, or (d) receive property
other than cash in return for his or her Capital Contribution.

 

3.09         Loans by or to Members. No provision of this Agreement shall be
construed so as to prevent a Member from making secured or unsecured loans to
the Company on arm’s-length terms or guaranteeing any loan or debt of the
Company, except that no Member shall make any loan to the Company without the
prior consent or approval of all of the Members. The Company shall not make any
loans to any Member or to any Affiliate of a Member without the prior consent or
approval of all of the Members. Any loan hereunder shall not increase the
Member’s Capital Contribution or entitle the Member to an increased share of the
Company’s Cash Distribution (other than repayment of the loan).

 

3.10         No Exclusive Duty to Company. No Member shall be required to devote
its full energy, time, and skill to the Company as its sole and exclusive
occupation, and each Member may have other business interests and may engage in
other activities in addition to those relating to the Company. Neither the
Company nor any other Member shall have any right, by virtue of this Agreement,
to share or participate in such other investments or activities of a Member or
in the income or proceeds derived therefrom.

 

Article IV
CAPITAL CONTRIBUTIONS

 

4.01         Initial Capital Contributions. Each Member shall pay to the
Company, as such Member’s initial Capital Contributions, the amount set forth
opposite such Member’s name on Exhibit A.

 

4.02         Additional Capital Contributions. From time to time, as deemed
necessary by the Manager, and approved by the Members holding a Majority of the
Units, the Company shall call for additional Capital Contributions and give
written notice thereof to the Members (each, a “Capital Call”). The total amount
of each Capital Call shall equal the amount reasonably determined by the Manager
as being necessary for the Company to pay the Operating Expenses then due or
soon becoming due, first taking into account available cash proceeds from
operations and established reserves. Within thirty (30) days of the date of a
Capital Call, the Members shall pay to the Company, pro rata according to their
ownership of Units, as additional Capital Contributions, a total amount equal to
the Capital Call.

 

4.03         Failure to Pay Capital Contributions. In addition to any other
remedies available under this Agreement, the Act, or any other applicable law,
if a Member fails to pay when due all or any part of such Member’s portion of
any Capital Contribution according to this Article IV, the Manager may request
the nondefaulting Members to pay the unpaid amount of the defaulting Member’s
Capital Contribution (the “Unpaid Contribution”). To the extent the Unpaid
Contribution is contributed by any other Member, the defaulting Member’s
ownership of Units shall be reduced and the Units of each Member who makes up
the Unpaid Contribution shall be increased, so that each Member owns that number
of Units equal to the product of the total number of outstanding Units
multiplied by a fraction, the number of which is that Member’s total Capital
Contributions and the denominator of which is the total Capital Contributions of
all Members. The Manager shall amend Exhibit A accordingly and issue new Unit
certificates, if necessary.

 

7

 

 

4.04        Interest on Capital Contributions. Capital Contributions to the
Company shall not earn interest.

 

4.05        Limitation on Member’s Deficit Make-Up. The Members shall have no
obligation to restore any deficit in their Capital Accounts, except as
specifically provided by this Agreement.

 

4.06        Capital Accounts.

 

(a)          Maintenance of Capital Accounts. A separate Capital Account shall
be maintained and adjusted for each Member on the books and records of the
Company in accordance with the Code and the Treasury Regulations.

 

(1)         Increase. To each Member’s Capital Account there shall be added the
amount of any cash and the Value of any property contributed by such Member to
the Company (net of liabilities secured by such contributed property that the
Company is considered to assume, or take subject to, under Code Section 752),
such Member’s distributive share of Profits, any other items in the nature of
income or gain that are allocated pursuant to Article V hereof, and the amount
of any Company liabilities that are assumed by such Member or that are secured
by any Company property distributed to such Member.

 

(2)         Decrease. From each Member’s Capital Account there shall be deducted
the amount of cash and the Value of any Company property (net of liabilities
secured by the property that the Member is considered to assume, or take
subject, under Code Section 752) distributed to such Member pursuant to any
provision of this Agreement, such Member’s distributive share of Losses, any
other items in the nature of expenses or losses that are specially allocated
pursuant to Article V hereof, and the amount of any liabilities of such Member
that are assumed by the Company or that are secured by any property contributed
by such Member to the Company.

 

(b)          Transfers. In the event any interest in the Company is transferred
in accordance with the terms of this Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the
transferred interest in accordance with Section 1.704-1(b)(2)(iv) of the
Treasury Regulations.

 

(c)          Revaluation. In the event the Values of the Company assets are
adjusted pursuant to the definition of the term “Value” in Article I hereof, the
Capital Accounts of all Members shall be adjusted simultaneously to reflect the
aggregate net adjustment as if the Company recognized gain or loss equal to the
amount of such aggregate net adjustment, and such adjustment shall be allocated
to the Members in accordance with Article V hereof.

 

8

 

 

(d)          Interpretation. The manner in which Capital Accounts are to be
maintained pursuant to this Section 4.06 is intended to and shall be construed
so as to comply with the requirements of Section 704(b) of the Code and the
Treasury Regulations promulgated thereunder.

 

Article V
ALLOCATIONS

 

5.01        Profits and Losses. Except as otherwise provided in Sections 5.02,
5.03, 5.04, 5.05, 5.06 and 5.07 hereof, Profits and Losses shall be allocated
among the Members in proportion to the number of Units owned by the Members as
of the first day of the Company’s taxable year. If the number of Units owned by
any Member changes during any taxable year of the Company, each Member’s
distributive share of Profits and Losses for such year shall be determined by
using any permissible method chosen by the Manager that is provided for in Code
Section 706 and the Treasury Regulations issued thereunder.

 

5.02        Limitations on Losses and Profit Chargeback.

 

(a)          Allocation of Losses. To the extent the allocation of any Losses to
a Member would cause the Member to have an adjusted capital account deficit at
the end of any fiscal year of the Company, then such Losses shall not be
allocated to such Member, but rather shall be specially allocated to other
Members having positive capital account balances in proportion to such positive
balances.

 

(b)          Profit Chargeback. To the extent any Losses have been specially
allocated to one or more Members in accordance with subparagraph (a) of this
Section 5.02, then Profits shall thereafter first be specially allocated to such
Members in proportion to the cumulative amount of Losses previously allocated to
such Members until the cumulative amount of Profits allocated to such Members
under this subparagraph (b) equals the cumulative amount of Losses previously
allocated to such Members under such subparagraph (a).

 

5.03        Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of
the Treasury Regulations, then items of Company income and gain (consisting of a
pro rata portion of each item of income, including gross income and gain) shall
be specially allocated to such Member in an amount and manner sufficient to
eliminate the deficit balance (but only to the extent such deficit balance
exceeds the sum of the Member’s share of Company Minimum Gain and the amount of
any deficiency that such Member is required to restore in its Capital Account
upon the liquidation of the Company) in its Capital Account created by such
adjustment, allocation, or distribution as quickly as possible to the extent
required by the Treasury Regulations promulgated under Code Section 704. Any
special allocations of items of income or gain pursuant to this Section 5.03
shall be taken into account in computing subsequent allocations of Profits and
Losses pursuant to this Article V, so that the net amount of any items so
allocated and the Profits, Losses, and other items allocated to each Member
pursuant to this Article V shall, to the extent possible, be equal to the net
amount that would have been allocated to each such Member pursuant to the
provisions of this Article V if such unexpected adjustment, allocation, or
distribution had not occurred.

 

9

 

 

5.04        Nonrecourse Deductions; Minimum Gain; Minimum Gain Chargeback.

 

(a)          Allocation of Nonrecourse Deductions. Nonrecourse Deductions shall
be allocated pro rata to each Member in accordance with such Members’
proportionate interest in the Profits and Losses of the Company as set forth in
Section 5.01.

 

(b)          Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain for a fiscal year of the Company, then each Member shall be
allocated items of income and gain for such year (and, if necessary, for
subsequent years) in accordance with Section 1.704-2(f) of the Treasury
Regulations.

 

(c)          Definitions. For purposes of this Agreement:

 

(1)         Nonrecourse Deductions. “Nonrecourse Deductions” shall be determined
in accordance with and have the meaning ascribed to such term by Sections
1.704-2(b)(1) and -2(c) of the Treasury Regulations.

 

(2)         Member’s Share of Company Minimum Gain. A Member’s share of Company
Minimum Gain shall be determined in accordance with and have the meaning
ascribed to such term by Section 1.704-2(g) of the Treasury Regulations.

 

5.05        Nonrecourse Debt of the Company Where a Member Bears the Economic
Risk of Loss.

 

(a)          General Allocation. Any item of loss, deduction, or expenditure
described in Code Section 705(a)(2)(B) that is attributable to a Member
Nonrecourse Debt shall be allocated to the Member that bears the Economic Risk
of Loss with respect to such Member Nonrecourse Debt, in accordance with this
Section 5.05.

 

(b)          Determination of Member Nonrecourse Deduction. The amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt shall be
determined in accordance with Section 1.704-2(i) of the Treasury Regulations.

 

(c)          Chargeback of Items of Income and Gain. If there is a net decrease
during a fiscal year of the Company in the Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt, then any Member with a share of
Member Nonrecourse Debt Minimum Gain attributable to such debt at the beginning
of such year shall be allocated items of Company income and gain for such year
(and, if necessary, for subsequent years) equal to that Member’s share of the
net decrease in Member Nonrecourse Debt Minimum Gain.

 

(d)          Member’s Share of Minimum Gain Attributable to Member Nonrecourse
Debt. A Member’s share of Member Nonrecourse Debt Minimum Gain attributable to
Member Nonrecourse Debt shall be determined in accordance with Section
1.704-2(i)(5) of the Treasury Regulations.

 

10

 

 

(e)          Definitions. For purposes of this Agreement:

 

(1)         Member Nonrecourse Debt. “Member Nonrecourse Debt” means any
Nonrecourse Debt of the Company for which any Member (or related person within
the meaning of Section 1.752-4(b) of the Treasury Regulations) bears the
Economic Risk of Loss.

 

(2)         Nonrecourse Debt. “Nonrecourse Debt” shall have the meaning ascribed
to such term by Section 1.752-1(a)(2) of the Treasury Regulations.

 

(3)         Economic Risk of Loss. The determination of whether a Member bears
the “Economic Risk of Loss” with respect to any liability of the Company shall
be made in accordance with Section 1.752-2 of the Treasury Regulations.

 

(4)         Member Nonrecourse Debt Minimum Gain. “Member Nonrecourse Debt
Minimum Gain” shall have the meaning ascribed to such term by Section 1.704-2(i)
of the Treasury Regulations.

 

5.06        Tax Allocations: Code Section 704(c). In accordance with Code
Section 704(c) and the Treasury Regulations thereunder, income, gain, loss, and
deduction with respect to any property contributed to the capital of the Company
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its initial Value (computed in
accordance with Part (a) of the definition of the term “Value” in Article I
hereof); using the “Traditional Method” of making Code Section 704(c)
allocations. In the event the Value of any Company property is adjusted pursuant
to Part (b) of the definition of the term “Value” in Article I hereof,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Value in the same manner as under
Code Section 704(c) and the Treasury Regulations thereunder. Any elections or
other decisions relating to such allocations shall be made by the Members in any
manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.06 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing any Member’s Capital Account or share of Profits, Losses, or other
items, or distributions pursuant to any provision of this Agreement.

 

5.07        Other Allocation Rules.

 

(a)          Allocations Upon the Admission of Additional Members. In the event
additional Members are admitted to the Company pursuant to Section 3.02 hereof
on different dates during any fiscal year, the Profits (or Losses) allocated to
the Members for each such fiscal year shall be allocated among the Members in
proportion to the interest in the Company each holds from time to time during
such fiscal years in accordance with Code Section 706, using any convention
permitted by law and selected by the Board of Managers.

 

11

 

 

(b)          Items Not Specifically Dealt With. Except as otherwise provided in
this Agreement, all items of Company income, gain, loss, deduction, and any
other allocations not otherwise provided for shall be divided by allocating such
items to each Member in accordance with such Member’s percentages in the Profits
and Losses of the Company as set forth in Section 5.01.

 

(c)          Allocations Within Periods. For purposes of determining the
Profits, Losses, or any other items allocable to any period, Profits, Losses,
and any such other items shall be determined on a daily, monthly, or other
basis, as determined by the Board of Managers using any permissible method under
Code Section 706 and the Treasury regulations thereunder.

 

(d)          Allocations Binding on Members. The Members are aware that they are
subject to income tax on their share of the Profits and Losses of the Company
and they hereby agree to be bound by the provisions of this Article V in
reporting their percentage of Company income and loss for income tax purposes.

 

5.08        Construction. The provisions of this Article V (and other related
provisions in this Agreement) pertaining to the allocation of items of Company
income, gain, loss, deductions, and credits shall be interpreted consistently
with the Treasury Regulations issued under Code Section 704, and to the extent
unintentionally inconsistent with such Treasury Regulations, shall be deemed to
be modified to the extent necessary to make such provisions consistent with the
Treasury Regulations.

 

Article VI
DISTRIBUTIONS

 

6.01        Distributions. Net Cash from Operations shall be distributed to the
Members monthly in the following order:

 

(a)          First, in proportion to the remaining balance of Capital
Contributions which were paid by each Member and not returned to such Member,
until the cumulative amount of Capital Contributions paid by each Member has
been returned to such Member; then

 

(b)          Second, in proportion to the Units held by the Members.

 

6.02        Amounts Withheld. All amounts withheld pursuant to the Code or any
provision of any state or local tax law with respect to any payment or
distribution to the Members shall be treated as amounts distributed to the
Members pursuant to this Article VI for all purposes under this Agreement.

 

6.03        Limitation on Distributions. Notwithstanding any other provision
contained herein to the contrary, no distributions may be declared and made if,
after giving effect to such distributions, any of the following would occur: (a)
the Company would not be able to pay its debts as they become due in the usual
course of business; (b) the Company’s total assets would be less than its total
liabilities; (c) such distribution would otherwise be in violation of the Act or
(d) the distribution exceeds a Member’s Capital Account, if other Members have a
positive Capital Account.

 

12

 

 

Article VII
MEETING OF MEMBERS

 

7.01         Annual Meeting. Annual meetings of the Members shall be held at
such time as shall be determined by resolution of all of the Members, for the
purpose of the transaction of such business as may come before the meeting.

 

7.02         Special Meetings. Special meetings of the Members, for any purpose
or purposes, unless otherwise prescribed by statute, may be called by the
Manager.

 

7.03         Place of Meetings. The Manager may designate any place as the place
of meeting for any meeting of the Members. If no such designation is made and
the Members do not agree on another location, then the place of meeting shall be
the principal executive office of the Company. Meetings may be held
telephonically.

 

7.04         Notice of Meetings. Except as provided in Section 7.05 hereof,
written notice stating the place, day, and hour of the meeting and the purpose
or purposes for which the meeting is called shall be delivered no fewer than
five (5) nor more than sixty (60) days before the date of the meeting, either
personally or by mail, by or at the direction of the Manager or Member(s)
calling the meeting, to each Member required or permitted to vote on any matter
expected to be addressed at such meeting. If mailed, the notice shall be deemed
to be delivered three (3) calendar days after being deposited in the United
States mail, addressed to the Member at the address of the Member as it appears
on the books of the Company, with postage thereon prepaid.

 

7.05         Meeting of All Members. If all of the Members required or permitted
to vote on a matter shall meet at any time and place, and consent to the holding
of a meeting at that time and place, then the meeting shall be valid without
call or notice, and at the meeting any lawful action may be taken with respect
to such matter. Such meetings may be held telephonically.

 

7.06         Record Date. For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment of the
meeting, or Members entitled to receive payment of any distribution, or to make
a determination of Members for any other purpose, the date on which notice of
the meeting is mailed or the date on which the resolution declaring the
distribution is adopted, as the case may be, shall be the record date for the
determination of Members. When a determination of Members entitled to vote at
any meeting of Members has been made as provided in this Section, the
determination shall apply to any adjournment of the meeting.

 

7.07         Quorum. A quorum of the Members shall be required at every meeting
of the Members. Members holding at least a Majority of the Units, represented in
person or by proxy, at any meeting of Members shall constitute a quorum of the
Members. In the absence of a quorum at any meeting of Members, Members holding a
Majority of the Units so represented may adjourn the meeting from time to time
for a period not to exceed sixty (60) days without further notice. However, if
adjournment is for more than sixty (60) days, or if after the adjournment a new
record date is fixed for the adjourned meeting, then a notice of the adjourned
meeting shall be given to each Member of record. At an adjourned meeting at
which a quorum shall be present or represented, any business may be transacted
which might have been transacted at the meeting as originally noticed.

 

13

 

 

7.08         Manner of Acting. If a quorum of Members is present at a meeting,
the affirmative vote of the Members holding a Majority of the Units represented
at such meeting shall be the act of the Members, except as otherwise required by
the Act, by the Articles, or by this Agreement.

 

7.09         Proxies. At all meetings of Members, a Member entitled to vote may
vote in person or by proxy executed in writing by the Member or by a duly
authorized attorney-in-fact. The proxy shall be filed with the Manager before or
at the time of the meeting. No proxy shall be valid after three (3) months from
the date of its execution, unless otherwise provided in the proxy.

 

7.10         Action by Members Without a Meeting. Action required or permitted
to be taken at a meeting of Members may be taken without a meeting if the action
is evidenced by one or more written consents describing the action taken, and
signed by all of the Members. All such consents shall be delivered to the
Manager for inclusion in the minutes or for filing with the Company records.
Action taken under this Section is effective when the Members required hereby
have signed the consent, unless the consent specifies a different effective
date.

 

7.11         Waiver of Notice. When any notice is required to be given to any
Member, a waiver of the notice in writing signed by the person entitled to the
notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of the notice.

 

Article VIII
RIGHTS DUTIES AND POWERS OF MANAGER

 

8.01        Management.

 

(a)          General Authority and Powers. The business and affairs of the
Company shall be directed, managed, and controlled by the Manager. The Manager
shall have full and complete authority, power, and discretion to, and shall,
manage, direct, and control the business, affairs, and properties of the
Company, make all decisions regarding the same, and perform any and all acts or
activities customary or incident to the Company’s business, all without
obtaining the consent of the Members, except as required by Section 8.03 hereof
and as required by nonwaivable provisions of applicable law. Unless authorized
to do so by this Agreement or by the Manager, no attorney-in-fact, employee, or
other agent of the Company shall have any power or authority to bind the Company
in any way, to pledge its credit, or to render it liable for any purpose. No
Member shall have any power or authority to bind the Company and no Member shall
purport to speak for or act on behalf of the Company, unless such Member has
been authorized by the Manager to act as an agent of the Company and then only
in accordance with such authorization.

 

14

 

 

(b)          Reliance by Third Parties. Any person dealing with the Company,
other than a Member, may rely on the authority of the Manager or any officer of
the Company in taking any action that is in the name of the Company without
inquiry into the provisions of this Agreement or compliance therewith. Every
instrument purporting to be the action of the Company and executed by the
Manager or any officer of the Company shall be conclusive evidence in favor of
any person relying thereon or claiming thereunder that, at the time of delivery
thereof, this Agreement was in full force and effect and that the execution and
delivery of that instrument is duly authorized by the Manager and the Company.

 

8.02        Number, Tenure, and Qualifications. The Company shall have one
Manager. The Manager shall so serve until its resignation or removal. The
Manager need not be a resident of the State of Delaware or a Member of the
Company. The initial Manager of the Company shall be CORNERSTONE CORE PROPERTIES
REIT, INC.

 

8.03        Limitations on Powers of Manager. Notwithstanding any other
provision of this Agreement, the Manager shall have no authority to take any of
the following actions on behalf of the Company without obtaining the written
consent of all of the Members (which consent will be deemed given by a Member if
such Member fails to respond to a request for such consent hereof within thirty
(30) days after receipt of such a request):

 

(a)          Sell, finance, convey, assign, transfer or otherwise dispose of or
refinance all or a substantial portion of the assets of the Company;

 

(b)          Enter into any merger or consolidation of the Company with or into
any other business entity;

 

(c)          Change the name of the Company, or the location of its principal
office to a location outside the state of its current location;

 

(d)          Amend or cancel the Certificate of Formation of the Company or
change the state of organization of the Company;

 

(e)          Admit a new Member;

 

(f)          Add an additional Manager;

 

(g)          Incur any lease (as lessee), conveyance, mortgage or other
indebtedness not included in any budget approved by the Members holding a
Majority of the Units in excess of $10,000.00 in principal amount in the
aggregate or requiring aggregate payments by the Company in excess of $20,000.00
in any year;

 

(h)          Make a loan on behalf of the Company, except for the extension of
credit to customers for the purchase of goods or services of the Company in the
ordinary course of business of the Company, or cause the Company to guarantee
the obligations of another Person;

 

(i)          Incur or enter into any lease, conveyance, mortgage or other
agreement or indebtedness on behalf of the Company which requires the personal
guarantee of any Member or any Affiliate of any Member;

 

15

 

 

(j)          Settle any claims or lawsuits against the Company (other than
negligence cases covered by insurance) or commence or overtly threaten any
lawsuit or other legal action on behalf of the Company against a third party;

 

(k)          Do any act which is in contravention of this Agreement or any other
agreement to which the Company is a party;

 

(l)          Do any act which would make it impossible to carry on the ordinary
business of the Company;

 

(m)        Make an election or take any action that would cause the Company to
be treated for federal income purposes as an association taxable as a
corporation; or

 

(n)          Except as permitted by this Agreement, take any action that would
cause the dissolution of the Company.

 

8.04        Liability for Certain Acts. The Manager shall perform its managerial
duties in good faith, in a manner it reasonably believes to be in the best
interests of the Company, and with such care as an ordinarily prudent person in
a like position would use under similar circumstances. A Manager who so performs
the duties of the Manager shall not be liable to the Company or to any Member
for any loss or damage sustained by the Company or any Member, unless the loss
shall have been the result of fraud, deceit, gross negligence, willful
misconduct or a wrongful taking by the Manager.

 

8.05        No Exclusive Duty to Company. The Manager shall not be required to
manage the Company as its sole and exclusive function, and the Manager may have
other business interests and may engage in other activities in addition to those
relating to the Company. Neither the Company nor any Member shall have any
right, by virtue of this Agreement, to share or participate in such other
investments or activities of the Manager or in the income or proceeds derived
therefrom. If the Manager complies with the requirements of Section 8.04 hereof,
the Manager shall incur no liability to the Company or to any of the Members as
a result of engaging in any such other business or venture.

 

8.06        Delegation of Authority. The Manager may, from time to time,
delegate to one or more individuals such authority and duties as the Manager may
deem advisable to carry out the day-to-day business of the Company and may enter
into contracts with such individuals for such purpose. In addition, the Manager
may, from time to time, assign titles (including, president, vice president,
secretary and treasurer) to any such individuals selected by the Manager. Unless
the Manager decides otherwise, if the title is one commonly used for officers of
a business corporation, the assignment of such title shall constitute the
delegation of the authority and duties that are normally associated with that
office, subject to any specific delegation of authority and duties made pursuant
to this Section 8.06. Any number of titles may be held by the same individual.
Any delegation pursuant to this Section 8.06 may be revoked at any time by the
Manager. Persons so delegated under this Section 8.06 need not be residents of
the State of Delaware or Members of the Company.

 

16

 

 

8.07         Bank Accounts. The Manager may from time to time open, maintain,
and close bank accounts in the name of the Company, and the Manager shall be the
sole signatory thereon, unless all of the Members determine otherwise.

 

8.08         Indemnity of the Manager, Employees, and Other Agents. The Company
shall, to the maximum extent provided by law, indemnify, defend, and hold
harmless the Manager, to the extent of the Company’s assets, for, from, and
against any liability, damage, cost, expense, loss, claim, or judgment incurred
by the Manager arising out of any claim based upon acts performed or omitted to
be performed by the Company, its Members, the Manager or any of its or their
employees or agents in connection with the business of the Company acting in
capacity as the Manager, including without limitation, attorneys’ fees and costs
incurred by the Manager in settlement or defense of such claims. The Manager
shall determine, in its sole discretion, whether and to what extent the Company
will indemnify any employees or other agents of the Company. Notwithstanding the
foregoing, no Manager, or employee or agent of the Company (each, an “Actor”)
shall be so indemnified, defended, or held harmless for claims based upon acts
or omissions in the breach of this Agreement or which constitute fraud, willful
misconduct, or breach of a fiduciary duty to the Company or to the Members.
Amounts incurred by an Actor in connection with any action or suit arising out
of or in connection with Company affairs shall be reimbursed by the Company if
such action or suit does arise in a matter for which indemnification is
available under this Section 8.08 (provided that the Company shall in all events
advance expenses of defense but only if the Actor undertakes in writing to repay
the advanced funds to the Company if the Actor is finally determined by a court
of competent jurisdiction to not be entitled to indemnification pursuant to the
provisions of this Section 8.08).

 

8.09         Resignation. The Manager may resign at any time by giving written
notice to the Members of the Company. The resignation of the Manager shall take
effect upon receipt of notice thereof or at such later date specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective. The resignation of a
Manager who is also a Member shall not affect the Manager’s rights as a Member
and shall not constitute a withdrawal of a Member.

 

8.10         Removal. The Manager may be removed at any time, with or without
cause, by the affirmative vote of Members holding a Majority of the Units. The
removal of a Manager who is also a Member shall not affect the Manager’s rights
as a Member and shall not constitute a withdrawal of a Member. The Members other
than any Member who serves as Manager may remove such Manager for cause in the
event of a breach of such Manager of the terms of this Agreement, or in the
event of the gross negligence or willful misconduct thereof in the performance
of such Manager’s obligations hereunder.

 

8.11         Vacancies. If a Manager resigns or is removed, its successor shall
be chosen by the affirmative vote of Members holding a Majority of the Units
(excluding, in the event a Member is removed as Manager, the vote of such
Member).

 

8.12         Compensation of the Manager. The Company shall pay the Manager, as
compensation for the Manager’s services as such, such amounts with such
frequency as shall be determined by consent of all of the Members. No Manager
shall be prevented from receiving such compensation because it is also a Member
of the Company.

 

17

 

 

8.13         Contracting with Affiliates. The Manager is expressly authorized to
contract with any Member or an Affiliate of any Member relating to the operation
of the Company, provided only that the fees under any such contract are at
market rates and the other terms are in all respects reasonable and fair to the
Company.

 

Article IX
TRANSFER OF MEMBER’S UNITS
AND DISASSOCIATION

 

9.01        Assignment and Transfer.

 

(a)          Generally. Except as otherwise provided herein, the Members agree
and covenant not to Transfer or permit to be Transferred all or any portion of
the Units that they now own or hereafter acquire, except with the prior written
consent of all of the Members.

 

(b)          No Membership. A Transfer of any Units in the Company entitles the
Transferee of such Units to receive only the Economic Interest to which the
Transferor of such Units in the Company would have otherwise been entitled. The
Transferee obtains no right to vote or participate in the management of the
business and affairs of the Company. Notwithstanding the foregoing, a Transferee
shall be included within the term “Member” for all purposes of this Article IX,
except for purposes of the rights of a Member to purchase Units of other
Members/Transferees.

 

(c)          Membership. The Transferor remains a Member of the Company with all
rights to vote and manage unless and until nontransferring Members owning a
Majority of the outstanding Units in the Company (other than the Units held by
the Transferor or the Transferee) consent, in their sole discretion, which can
be unreasonably withheld, to make the Transferee a Member. A Member may not
withdraw from the Company except with the consent of nonwithdrawing Members
owning a Majority of the outstanding Units in the Company (other than the Units
held by the Member seeking to withdraw). If a Member dies or transfers all of
the Member’s Units during lifetime and any Transferee is not approved as a
Member pursuant to this Section 9.01(c), the Units held by such Transferee under
the terms of Section 9.01(c) hereof shall be voted for all purposes hereunder by
the remaining Members in the same manner as and in proportion to the Units voted
by such Members.

 

(d)          No Dissolution. A mere Transfer of a Unit or Units does not result
in dissolution of the Company.

 

9.02        Disassociation. A person ceases to be a Member of the Company upon
the occurrence of, and at the time of, any Event of Bankruptcy (as defined
below), unless the Members unanimously consent to continue the person as a
Member. For purposes of this Agreement, an “Event of Bankruptcy” shall mean the
occurrence of any of the following events:

 

(a)          An assignment for the benefit of creditors;

 

(b)          The filing of a voluntary petition of bankruptcy;

 

18

 

 

(c)          The adjudication of bankruptcy or insolvency or the entry of an
order for relief in any bankruptcy or insolvency proceeding;

 

(d)          The filing of a petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation;

 

(e)          Seeking, consenting to, or acquiescence to the appointment of a
trustee for, receiver for, or liquidation of all or any substantial part of the
property of the Shareholder; or

 

(f)          Any proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any statute,
law, or regulation that continues for one hundred twenty (120) days after the
commencement thereof, or the appointment of a trustee, receiver, or liquidator
of all or any substantial part of the property thereof without agreement or
acquiescence, which appointment is not vacated or stayed during the 120-day
period, or, if the appointment is stayed, for 120 days after the expiration of
the stay during which period the appointment is not vacated.

 

9.03        Restraining Order. In the event that any Member shall at any time
Transfer or attempt to Transfer its Units in violation of the provisions of this
Agreement and any rights hereby granted, then the other Members and the Company
shall, in addition to all rights and remedies at law and in equity, be entitled
to a decree or order restraining and enjoining such Transfer (including
reimbursement by such Member of all fees and expenses incurred by the other
Members and the Company in obtaining such decree or order), and the offending
Member shall not plead in defense thereto that there would be an adequate remedy
at law; it being hereby expressly acknowledged and agreed that damages at law
will be an inadequate remedy for a breach or threatened breach of the violation
of the provisions concerning transfer set forth in this Agreement.

 

Article X
DISSOLUTION AND LIQUIDATION

 

10.01      Dissolution. The Company shall be dissolved and its affairs shall be
wound up upon the happening of the first of the following:

 

(a)          The written consent of all of the Members;

 

(b)          The sale of all of the assets of the Company;

 

(c)          The Company being adjudicated insolvent or bankrupt; or

 

(d)          Entry of a decree of judicial dissolution.

 

10.02      Liquidation. Upon dissolution of the Company, the Manager shall
liquidate the Company’s assets and shall do so as promptly as is consistent with
obtaining fair value for them, and shall apply and distribute the assets of the
Company as follows:

 

19

 

 

(a)          First, to the payment and discharge of all of the Company’s debts
and liabilities to creditors of the Company other than the Members;

 

(b)          Second, to the payment and discharge of all of the Company’s debts
and liabilities to creditors of the Company that are Members; and

 

(c)          Third, to the Members in accordance with their Capital Accounts,
after giving effect to all contributions, distributions, and allocations
required by this Agreement for all periods.

 

10.03       Compliance With Timing Requirements of Regulations. In the event the
Company is “liquidated” within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this Article X by
the end of the fiscal year in which such liquidation occurs, or if later, within
ninety (90) days of such liquidation. Distributions pursuant to the preceding
sentence may be distributed to a trust established for the benefit of the
Members for the purposes of liquidating Company assets, collecting amounts owed
to the Company and paying any contingent or unforeseen liabilities or
obligations of the Company or of the Manager arising out of or in connection
with the Company. The assets of any such trust shall be distributed to the
Members from time to time, in the reasonable discretion of the Manager in the
same proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to this Operating
Agreement; provided, however, that such trust may only be created if the Company
has received an opinion from counsel, which is generally recognized as being
capable and qualified in the area of federal income taxation, that such trust
will not be classified as an association which would be taxed as a corporation
for federal income tax purposes.

 

Article XI
BOOKS, REPORTS, ACCOUNTING,
AND TAX ELECTIONS

 

11.01       Books and Records. The Company shall maintain or cause to be
maintained, at the Company’s principal place of business, complete and accurate
books and records with respect to all Company business and transactions. Such
books and records shall be at all times during normal business hours open to
inspection by any Member upon reasonable advance notice. At a minimum, the
Company shall keep the following books and records at the principal place of
business of the Company: (a) a list of the full name(s) and last known business
addresses of each current and former Member and Manager in alphabetical order,
setting forth the date on which such person became a Member or Manager and the
date, if applicable, on which the person ceased to be a Member or Manager; (b) a
copy of the Certificate and all articles of amendment, together with executed
copies of any powers of attorney pursuant to which any certificate has been
executed; (c) a copy of all operating agreements and all amendments thereof,
including any prior operating agreements no longer in effect; (d) copies of the
Company’s federal, state, and local income tax returns and reports for the three
(3) most recent years; (e) copies of any effective written Company agreements
and of any financial statements of the Company for the three (3) most recent
years; (f) all such other records as may be required by law; and (g) full and
true books of account.

 

20

 

 

11.02       Fiscal Year and Method of Accounting. The Company’s fiscal year for
both tax and financial reporting purposes shall be the calendar year. The method
of accounting for both tax and financial reporting purposes shall be the cash
method.

 

11.03       Reports and Statements.

 

(a)          Annual Tax Reports. Within the first ninety (90) days following the
end of each taxable year of the Company, the Company shall deliver to the
Members the following information with respect to the just completed taxable
year of the Company:

 

(1)         Preparation of Returns. Such information as shall be necessary for
the preparation by the Members of their federal, state, and local income and
other tax returns; and

 

(2)         Tax Information. A copy of all income tax and information returns to
be filed by the Company for the preceding taxable year of the Company.

 

(b)          Annual Financial Reports. Within the first ninety (90) days
following the end of each fiscal year of the Company, the Company shall deliver
to the Members unaudited financial statements of the Company for the just
completed fiscal year, prepared at the expense of the Company, which financial
statements shall set forth, as of the end of and for the preceding fiscal year,
the following:

 

(1)         A profit and loss statement and a balance sheet of the Company;

 

(2)         Members’ equity and changes in financial position;

 

(3)         The balances in the Capital Accounts of each Member; and

 

(4)         Such other information as, in the judgment of the Members, shall be
reasonably necessary for the Members to be advised of the financial status and
results of operations of the Company.

 

11.04       Tax Elections.

 

(a)          General. Upon the written consent of all of the Members, the
Manager shall have the authority to make or revoke any elections on behalf of
the Company for tax purposes.

 

(b)          Section 754 Election. In the event of a Transfer of all or part of
the interest of a Member in the Company, at the request of the transferee, the
Manager may, upon the written consent of all of the Members, cause the Company
to elect, pursuant to Code Section 754, or the corresponding provision of
subsequent law, to adjust the basis of the Company property as provided by Code
Sections 734 and 743.

 

21

 

 

11.05         Tax Matters Partner. The Member designated from time to time by
consent of the Members holding a Majority of the Units shall be the “tax matters
partner” of the Company, as provided in regulations pursuant to Code Section
6231, and shall perform such duties as are required or appropriate thereunder.
The tax matters partner shall give to the other Members prompt written notice
upon receipt of information that the Internal Revenue Service or any other
taxing authority intends to examine any Company tax return or the books and
records of the Company. The tax matters partner shall promptly furnish to the
other Members copies of all notices or other written communications received by
the tax matters partner from the Internal Revenue Service (except such notices
or communications as are sent directly to the other Members by the Internal
Revenue Service). The Manager shall be the initial tax matters partner.

 

Article XII
MISCELLANEOUS

 

12.01         Amendments. No amendment to this Agreement shall be effective or
binding upon the Members unless the same shall have been approved by all of the
Members.

 

12.02         Bank Accounts. Company funds shall be deposited in the name of the
Company in accounts designated by the Manager and withdrawals shall be made only
by persons duly authorized by the Manager.

 

12.03         Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of all the Members and, to the extent permitted by this
Agreement, their legal representatives, heirs, successors, and permitted
assigns.

 

12.04         Rules of Construction. The captions in this Agreement are inserted
only as a matter of convenience and in no way affect the terms or intent of any
provision of this Agreement. All defined phrases, pronouns, and other variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular,
or plural, as the actual identity of the subject may require. No provision of
this Agreement shall be construed against any party hereto by reason of the
extent to which such party or its counsel participated in the drafting hereof.

 

12.05         Parties Entered Agreement Voluntarily. The parties represent and
agree that each of them fully understands this Agreement and all of the
documents executed in connection herewith, that they are entering into this
Agreement voluntarily, and that they have been represented by and relied upon
the advice of counsel of their choice or hereby have waived the opportunity to
seek individual counsel.

 

12.06         Choice of Law and Severability. This Agreement shall be construed
in accordance with the internal laws of the State of Delaware. If, and to the
extent that, any provision of this Agreement shall be contrary to the internal
laws of the State of Delaware or any other applicable law, at the present time
or in the future, such provision shall be deemed null and void, but shall not
affect the legality or enforceability of the remaining provisions of this
Agreement. This Agreement shall be deemed to be modified and amended so as to be
in compliance with applicable law.

 

12.07         Counterparts. This Agreement may be executed in one or more
counterparts. Each such counterpart shall be considered an original and all of
such counterparts shall constitute a single agreement binding all the parties as
if all had signed a single document.

 

22

 

 

12.08         Entire Agreement. This Agreement supersedes all prior
negotiations, representations, understandings, and agreements among the Members
with respect to its subject matter, and (together with the Certificate)
constitutes a complete and exclusive statement of the terms of the agreement
among the Members regarding the terms and operations of the Company.

 

12.09         Last Day for Performance Other Than a Business Day. In the event
that the last day for performance of an act or the exercise of a right hereunder
falls on a day other than a Business Day, then the last day for such performance
or exercise shall be the first Business Day thereafter.

 

12.10         Notices. Except as otherwise provided in this Agreement, all
notices or other communications under this Agreement shall be given in writing
and shall be deemed to have been duly given and to have become effective
(a) upon receipt if delivered in person or by facsimile transmission, (b) one
(1) day after having been delivered, shipping charges prepaid, to a reputable
national overnight air courier service, or (c) three (3) days after having been
deposited, postage prepaid, in the mails as certified or registered matter
addressed to the recipient’s most recent address as reflected in the Company’s
records.

 

12.11         Title to Property; No Partition. All real and personal property
owned by the Company shall be owned by it as an entity and no Member shall have
any ownership interest in such property in its individual right or name, and
each Member’s Units represented thereby shall be personal property.

 

12.12         Resolutions of Disputes. Any dispute, controversy, or claim
arising out of or relating to this Agreement or the performance of the parties
of its terms shall be referred to representatives of the parties for resolution
between them, if possible. Such representatives may, if they so desire, consult
outside experts for assistance in arriving at a resolution. Any such matter that
is not resolved pursuant to the foregoing provisions or otherwise by agreement
between the parties will be submitted for resolution by mediation. Any such
matter that is not thereafter resolved by mediation shall be referred to and
settled by binding arbitration. The arbitration will be held in Irvine,
California, or at such other place as the parties shall mutually agree, and
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. Any award rendered shall be
final and conclusive upon the parties, and a judgment may be entered in any
court having jurisdiction. The costs and expenses of any such arbitration shall
be charged equally among all participants in the arbitration proceedings.

 

12.13         Creditors. The provisions of this Agreement are not for the
benefit of and may not be specifically enforced by any creditors of the Company
or of any Member.

 

12.14         Execution of Additional Instruments. Each Member hereby agrees to
execute such other and further statements of interest and holdings,
designations, powers of attorney, and other instruments as may be necessary to
comply with any applicable laws, rules, or regulations.

 

12.15         Waivers. The failure of any party to seek redress for violation of
or to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, that would have originally
constituted a violation, from having the effect of an original violation.

 

23

 

 

12.16         Rights and Remedies Cumulative. The rights and remedies provided
by this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies.
Said rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance, or otherwise.

 

[Signature Page Follows]

 

24

 

 

IN WITNESS WHEREOF, the undersigned have caused this Operating Agreement of
CORNERSTONE HEALTHCARE PARTNERS LLC to be executed this 11th day of June, 2012.

 

  MEMBERS:       CORNERSTONE OPERATING PARTNERSHIP, LP, a Delaware limited
partnership       By: CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation, its general partner       By: /s/ Don B. Saulic   Print: Don B.
Saulic   Title: Specially Authorized Signatory       CORNERSTONE PRIVATE EQUITY
FUND OPERATING PARTNERSHIP, LP, a Delaware limited partnership       By:
CORNERSTONE HEALTHCARE REAL ESTATE FUND, INC., a Maryland corporation, its
general partner       By: /s/ Don B. Saulic   Print: Don B. Saulic   Title:
Specially Authorized Signatory

 

25

 

 

Exhibit A

 

Members & Initial Capital Contributions

 

Members  Initial Capital
Contributions   Units  CORNERSTONE OPERATING PARTNERSHIP, LP      950         
    CORNERSTONE PRIVATE EQUITY FUND OPERATING PARTNERSHIP, LP        50         
    Totals:        1,000 

 

 

 

